DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1, 3, 8, 18, 35, and 36  considered unpatentable for the reasons indicated below: 
 	The claims have been found to contain 112 errors and at least some claims to be anticipated by newly discover reference Chuealee  et al. (Proceedings of the 2nd IEEE International Conference on Nano/Micro Engineered and Molecular systems, January 16-19, 2007, 1098-1103).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 18, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is directed to a system, which is generally held to be an apparatus. However, the claim also encompasses embodiments that do not require an apparatus and limit the scope of the claim solely to compositions. For example, part (a) recites a guest composition and part (b) contemplates a composition for changing the elastic repulsion forces. In this embodiment, the claim is limited solely to compositions and does not require an apparatus. As such, the claim is indefinite because it is encompassing of more than one statutory class of invention and it is unclear which class Applicant is seeking protection over.
 	Since claims 3, 8, 18, 35-36, depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claim 3 recites the limitation " the environment adjacent to the host composition " in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. This limitation lacks proper antecedent basis because there is no recitation of an environment in any previous claim. Moreover, the exact environment contemplated by the claim is generally unclear. For example, does “the environment adjacent to the host composition” limit the claim to the environment surrounding the composition or simply any environment adjacent thereto?
Since claims 8 and 18 depend from claim 3, they contain essentially the same subject matter and are rejected for at least he same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 18, 35-36 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chuealee  et al. (Proceedings of the 2nd IEEE International Conference on Nano/Micro Engineered and Molecular systems, January 16-19, 2007, 1098-1103).
 	Regarding claims 1, 3, 8, 18, 35-36, The Chuealee  et al. (Proceedings of the 2nd IEEE International Conference on Nano/Micro Engineered and Molecular systems, January 16-19, 2007, 1098-1103) reference teaches a drug delivery system/system for the controlled release of a guest composition sequestered within a host composition (Abstract) comprising amphotericin B/a guest composition sequestered within a host composition comprising a thermotropic liquid crystal fluid/anisotropic fluid that does not comprise a lyotropic liquid crystal (Abstract), where the amphotericin B is insoluble in the liquid crystal fluid (pg. 1102), thus forming an interface with the host composition upon which elastic repulsion forces act to prevent the release of the guest composition from the host composition.  Chuealee et al. teaches the thermotropic liquid crystals as being distinct from lyotropic liquid crystals (pg. 1098) The system provides drug release when heated to skin temperature (pg. 1099) and a thus a human being would read on a device that changes the elastic repulsion forces by changing the temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774